DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 4/23/21. These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of Fig. 13 and Fig. 22 corresponding to claim(s) 1-20 in the reply filed on 4/7/22 is acknowledged.
No claims is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2016/0219302 A1).

Regarding claim 1, Liu discloses a method for processing video data (see 10 in fig. 1), comprising: determining, during a conversion between a current block of a video and a bitstream of the video (e.g. see 35 and 41 in fig. 9), a motion vector for a first sub-block inside the current block (e.g. see PU1 in fig. 8A; see 224-226 in fig. 12); and performing the conversion based on an overlapped block motion compensation (OBMC) mode (see OBMC in fig. 5); wherein the OBMC mode uses intermediate prediction values of the first sub-block based on the motion vector of the first sub-block and prediction values of at least a second video unit that is neighboring the first sub-block to generate final prediction values for the first sub-block (see fig. 5; e.g. see ¶ [0086]); wherein a size of the first sub-block is based on block size, block shape, motion information, or reference picture of the current block (e.g. see “the size of the Sub-block may depend on the current PU or CU size” in ¶ [0100]).

Regarding claim 2, Liu further discloses wherein the conversion comprises decoding the bitstream to obtain the video data (see 30 in fig. 10).

Regarding claim 3, Liu further discloses wherein the conversion comprises encoding the video data into the bitstream (see 20 in fig. 9).

Regarding claim 4, Liu further discloses wherein the current block has a width w and a height h, and the size of the first sub-block is M1xM2 if wxh is greater than or equal to a first threshold T1 (e.g. see “if the smallest PU size is 8×8, the sub-block size may equal 4×4, 8×4, or 4×8” in ¶ [0099], wherein 8x8 is greater than 8x4 or 4x8), M1 representing a width of the first sub-block and M2 representing a height of the first sub- block (e.g. see ¶ [0099]); and the size of the first sub-block is N1xN2 if w x h is smaller than the first threshold T1 (e.g. see “if the smallest PU size is either 8×4 or 4×8, the sub-block size may equal 4×4” in ¶ [0099]), N1 representing the width of the first sub-block and N2 representing the height of the first sub- block (e.g. see ¶ [0099]), where M1, M2, w, h, N1, N2 and T1 are integers (e.g. see ¶ [0099]).

Regarding claim 5, Liu further discloses wherein the current block has a width w and a height h, and a ratio of width to height of the first sub-block of the current block w/h is M1 if w is greater than or equal to a second threshold T2 (e.g. see 8x4 width to height comparison with threshold “smallest PU size is 8x8” in ¶ [0099], wherein width 8 is greater than height 4), and the ratio of width to height of the first sub-block w/h is N1 if w is smaller than the second threshold T2 (e.g. see 4x4 width to height comparison with threshold “smallest PU size is either 8x4” in ¶ [0099], wherein width 8 is greater than height 4), where M1, N1 and T2 are integers (e.g. see ¶ [0099]).

Regarding claim 6, Liu further discloses wherein the size of the first sub-block M1xM2 is used if the current block is a uni-predicted block (e.g. see ¶ [0157] for ¶ [0099]), M1 representing a width of the first sub-block and M2 representing a height of the first sub-block(e.g. see ¶ [0099]), and otherwise, the size of the first sub-block N1xN2 is used  (e.g. see ¶ [0157] for ¶ [0099]), N1 representing the width of the first sub-block and N2 representing the height of the first sub-block (e.g. see ¶ [0099]).

Regarding claim 7, Liu further discloses wherein M1xM2 is equal to at least one of: 4x4; (w/4)x4 for an above region, and 4x(h/4) for a left region; (w/4)x2 for an above region, and 4x(h/2) for a left region (e.g. see ¶ [0099]).

Regarding claim 8, Liu further discloses wherein N1xN2 is equal to at least one of: 8x8, or 8x4, or 4x8; (w/2)x4 for an above region, and 4x(h/2) for a left region; (w/2)x2 for an above region, and 2x(h/2) for a left region (e.g. see ¶ [0099]).

Regarding claim 11, Liu further discloses wherein the method is applied to the current block if the current block has a product of width and height wxh greater than or equal to a third threshold T3, wherein T3 is 16 or 32 (e.g. see ¶ [0099]).

Regarding claim 12, Liu further discloses wherein the method is applied to the current block if the current block has a width w greater than or equal to a fourth threshold T4 and a height h greater than or equal to the fourth threshold T4, where T4 is 8 (e.g. see ¶ [0099]).

Regarding claim 13, Liu further discloses wherein the method is applied to the current block if the current block has a width w greater than or equal to a fifth threshold T5 and a height h greater than or equal to a sixth threshold T6, where T5 and T6 are integers, and T5 is different from T6 (e.g. see ¶ [0099]).

Regarding claim 14, Liu further discloses wherein T5 and T6 are integer multiples of 8 (e.g. see ¶ [0144], [0099]).

Regarding claim 17, Liu further discloses wherein the method is applied on one of: all color components; one or more color components; or only luma components (e.g. see ¶ [0153]).

Regarding claim 18, Liu further discloses wherein whether and how to apply the method is signaled from an encoder to a decoder in a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a tile group, a slice header, a coding tree unit (CTU), a coding unit (CU), a group of CTUs, or a group of CUs (e.g. see ¶ [0052], [0141]).

Regarding claim 19, the claim(s) recite and apparatus (see fig. 1) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim 20, and is/are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhang et al. (US 2020/0288168).

Regarding claim 9, Liu does not discloses wherein the method is disabled in affine mode.
However, Zhang discloses an OBMC method wherein the method is disabled in affine mode (e.g. see ¶ [0148]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Zhang teachings of affine mode into Liu OBMC for the benefit of improving encoding efficiency by reducing the number of times that reference blocks are fetched.

	

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee et al. (US 2020/0288139).

Regarding claim 10, Liu does not discloses wherein the method is applied to a translational motion mode.
However, Lee discloses an OBMC encoding method wherein the method is applied to a translational motion mode (see ¶ [0273]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lee teachings of translational motion mode into Liu OBMC method for the benefit of processing affine mode of motion vector.

	
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lin et al. (US 2019/0327482).

Regarding claim 15, Liu does not disclose wherein the method is not applied to the current block if the current block has a width w greater than or equal to a seventh threshold T7 or a height h greater than or equal to an eighth threshold T8, where T7 and T8 are 128.
However, Lin discloses an OBMC method wherein the method is not applied to the current block if the current block has a width w greater than or equal to a seventh threshold T7 or a height h greater than or equal to an eighth threshold T8, where T7 and T8 are 128 (e.g. see ¶ [0087]-[0088]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lin teachings of OBMC enablement into Liu OBMC method for the benefit of preserving ratios of distances between points lying on a straight line.

	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hu et al. (US 2018/0063531).

Regarding claim 16, Liu does not disclose wherein the current block is coded with intra block copy (IBC) mode, wherein the IBC mode uses a picture of the current block as a reference picture; and the second video unit is coded using the IBC mode.
However, Hu discloses an OBMC method wherein the current block is coded with intra block copy (IBC) mode (see 48 in fig. 5), wherein the IBC mode uses a picture of the current block as a reference picture (see input to 41 in fig. 5); and the second video unit is coded using the IBC mode (see 56 in fig. 5).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Hu teachings of IBC mode into Liu OBMC method for the benefit of improving coding efficiency by considering special case of inter prediction.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhang et al. (US 2019/0230361), discloses affine motion compensation in video coding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485